DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a memory, configured to", "the processor is configured to", "a display module configured to", "a processing module configured to", and "an image capturing module configured to" in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
Claim limitation "the processor is configured to", "a display module configured to", "a processing module configured to", and "an image capturing module configured to" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There exist no further explanation for defining the structure of the processor, display module, processing module, and image capturing module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenby et al. (US 20130188061) in view of  Liao (CN 109218619 see attached machine generated translation).
display type user interface where partial representations of them may be made visually and/or graphically. A user photographer may further interact with a result set of photo set-up descriptors by scrolling through a plurality, for example by way of a control module unit, which further drives code execution with respect to the application.”); and activating a moon image capturing mode in the image capturing program when the image capturing scene is a moon image capturing scene, the moon image capturing mode being an image capturing mode configured to capture an image of the moon in a night sky (para 0070 “In one example version, a user may place the system into an `Luna mode` which causes the system to recall from the database various images having therein an image of the moon. From the images that are presented, the user selects those of particular interest. The system then responds by instructing the user to go to a well-defined shooting vantage or viewpoint, and further, to go there at a prescribed time.”).
Ellenby does not teach identifying an image capturing scene of the preview image by calling a machine learning model.
Liao does teach identifying an image capturing scene of the preview image by calling a machine learning model (“For example, the target scene on the scene type can be a square, building, portrait, PET, still other; of course also can include other scene type, or from the other angle of the divided scene type, for example according to the illumination conditions, the scene type also can be divided into the daytime outdoor, daytime indoor, outdoor at night, and the room at night. It can be understood, the more the divided scene type, identification of the more accurate the scene type, the follow-up of the scene with the camera the matching degree becomes higher. The above-mentioned objectives of the scene by scene type can be pre-trained scene recognition model to obtain; the scene identification 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Liao’s teachings with Ellenby’s invention because it is well known in the art that a telephoto or a long focus camera would be advantageous for capturing a photo of a high detailed object from far away. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
Regarding claim 5, Ellenby teaches the method according to claim 1.
Ellenby does not teach wherein the identifying an image capturing scene of the preview image by calling a machine learning model comprises: acquiring meta data of a camera; detecting whether the preview image is an image displayed on a liquid crystal display according to the meta data; and identifying the image capturing scene of the preview image by calling the machine learning model when the preview image is not an image displayed on the liquid crystal display.
Liao teaches wherein the identifying an image capturing scene of the preview image by calling a machine learning model comprises: acquiring meta data of a camera; detecting whether the preview image is an image displayed on a liquid crystal display according to the meta data; and identifying the image capturing scene of the preview image by calling the machine learning model when the preview image is not an image displayed on the liquid crystal display (para [0009],[0042-0047]).
Regarding claim 6, Ellenby teaches the method according to claim 1, wherein the identifying an image capturing scene of the preview image by calling a machine learning model comprises: acquiring attitude data of a terminal (para 0036 “A position determining means such as GPS receiver is arranged with its reference point coupled with the device--that is, it is set to determine the position/location wherever the camera is at any given time.”); detecting whether an image capturing attitude of the 
Regarding claim 7, Ellenby and Liao teaches the method according to claim 1.
Ellenby does not teach wherein identifying an image capturing scene of the preview image by calling a machine learning model comprises: performing image semantic identification on a focus area of the preview image; and identifying the image capturing scene of the preview image by calling the machine learning model when the image semantic identification indicates that the focus area is of a point light source type.
Liao teaches wherein identifying an image capturing scene of the preview image by calling a machine learning model comprises: performing image semantic identification on a focus area of the preview image; and identifying the image capturing scene of the preview image by calling the machine learning model when the image semantic identification indicates that the focus area is of a point light 
Regarding claim 8, Ellenby and Liao teaches the method according to claim 1.
Ellenby does not teach wherein the method is applied to a terminal having both a wide-angle camera and a telephoto camera, and after activating the moon image capturing mode in the image capturing program, the method further comprises: switching a camera used for image capturing from the wide-angle camera to the telephoto camera.
Liao does teaches the method further comprises: switching a camera used for image capturing from the wide-angle camera to the telephoto camera (“Step S206, according to the identified type of scene with the target scene is determined corresponding to the combination of the camera; the camera combined in at least includes a plurality of camera in a camera; From the foregoing description may be known, processor is connected with a plurality of camera; in order to make the acquired Image data has wide applicability, can be arranged above a plurality of lenses for different types of camera, for example, 
Regarding claim 9, Ellenby teaches the method according to claim 1.
Ellenby does not teach wherein the machine learning model is obtained based on training sample images in a training set with an error back propagation algorithm, and the training set comprises a positive sample image set and a negative sample image set; the positive sample image set comprises moon images and artificial moon images captured by a test terminal; the negative sample image set comprises non-moon images; the artificial moon image is an image obtained by synthesizing a night sky image and a moon region image, and the moon region image is obtained from performing image matting on the moon image shot by the test terminal; and  39the non-moon images comprise streetlight images.
Liao does teach wherein the machine learning model is obtained based on training sample images in a training set with an error back propagation algorithm, and the training set comprises a positive sample image set and a negative sample image set; the positive sample image set comprises moon images and artificial moon images captured by a test terminal; the negative sample image set comprises non-moon images; the artificial moon image is an image obtained by synthesizing a night sky image and a moon region image, and the moon region image is obtained from performing image matting on the moon image shot by the test terminal; and  39the non-moon images comprise streetlight images (para [0009-0011];[ 0042-47]).
Regarding claim 10, Ellenby teaches an image capturing device, comprising: a processor (abstract “A photographer's guidance system is formed of a computer-based processor made responsive data storage apparatus and may be deployed as a conventional database. These databases include mechanisms such as custom-designed schema. In addition, a photo set-up library of these systems includes preloaded stored data.”), wherein the processor is configured to execute the one or more software modules by reading the one or more software modules, the one or more software modules comprising (para 0040 “A result set (plurality of descriptors) 8 is returned to the computer--and this result set includes all photo set-up descriptors which meet the parameter definitions of the query. A result set may include one or more photo set-up descriptors.”): a display module configured to display an image capturing preview interface of an image capturing program, the image capturing preview interface displaying a preview image (para 0041 “These photo set-up descriptors may be reviewed and examined by a user. The application-specific code is arranged to parse the photo set-up descriptors and `play` them, in example, one-by-one at a display type visual user interface 9. Most particularly, images 10 may be presented alongside with graphic and text/numeric data.”); and an image capturing module configured to activate a moon image capturing mode in the image capturing program when the image capturing scene belongs to a moon image capturing scene, the moon image capturing mode being an image capturing mode configured to capture an image of the moon in the sky (para. 0042 “While viewing photo set-up descriptors, a user in may use a control module 11 with tactile peripherals such as a key switches 12 or thumbwheel 13 to interact with the application in consideration with the photo set-up descriptor presented. For example, a user may `select` a particular photo set-up descriptor for further action.”; para 0070 “In one example version, a user may place the system into a `Luna mode` which causes the system to recall from the database various images having therein an image of the moon. From the images that are presented, the user selects those of particular interest. 
Ellenby does not teach a processing module configured to identify an image capturing scene of the preview image by calling a machine learning model.
Liao does teach a processing module configured to identify an image capturing scene of the preview image by calling a machine learning model (“1st in, the embodiment of the invention provides an Image obtaining method, the method is applied to the processor; the processor is connected with a plurality of camera, the method comprising: obtaining a target scene Image [...]; from the [...] identifying the target scene in the Image scene type; according to the identified type of scene with the target scene is determined corresponding to the combination of the camera; the camera combined in at least includes a plurality of camera in a camera; the camera combined to obtain the Image data of the target scene.”; “Step S206, according to the identified type of scene with the target scene is determined corresponding to the combination of the camera; the camera combined in at least includes a plurality of camera in a camera; From the foregoing description may be known, processor is connected with a plurality of camera; in order to make the acquired Image data has wide applicability, can be arranged above a plurality of lenses for different types of camera, for example, color camera, black-and-white camera, wide-angle camera, long focus one camera, depth camera head or the like; in one of the ways in which, connected to the processor a plurality of cameras, each camera can be for the above-mentioned different types of camera in a, at this time, the number of connected to the processor of the camera may be more, for example, if the above-mentioned various camera are connected on, the processor needs to be connected five camera.”, paragraph [0009],[0042-0047]).
Regarding claim 14, Ellenby teaches the device according to claim 10.
Ellenby does not teach wherein the processing module is configured to acquire meta data of a camera; detect whether the preview image is an image displayed on a liquid crystal display according to 
Liao does teach wherein the processing module is configured to acquire meta data of a camera; detect whether the preview image is an image displayed on a liquid crystal display according to the meta data; and identify the image capturing scene of the preview image by calling the machine learning model when the preview image is not an image displayed on the liquid crystal display (para. 0042-47).
Regarding claim 15, Ellenby teaches the device according to claim 10, wherein the processing module is configured to acquire attitude data of a terminal (para 0047 “When a mobile unit is carried to a shooting location or venue, the GPS 35 measures the device's position and reports position data to the application-specific programmed computer.”; para 0036 “A position determining means such as GPS receiver is arranged with its reference point coupled with the device--that is, it is set to determine the position/location wherever the camera is at any given time.”); detect whether an image capturing attitude of the terminal is an upward image capturing attitude according to the attitude data; and identify the image capturing scene of the preview image by calling the machine learning model when the attitude data indicates the upward image capturing attitude (para 0071 “FIGS. 8 A-C illustrates some important photographs having therein the full moon along with other important Washington, DC landmarks. These photographs may be presented to a system user during the day just prior to a spectacular moonrise event over the capital. Upon selection of one of the images, the system presents the user a set of shooting parameters including a location and time in which a similar exposure may be made. The user-photographer may proceed to the specified location in advance of the specified time to prepare for the exposure. For example one might wish to put the camera upon a steadying mechanism such as a tripod. Once the moment arrives, and exposure may be made whereby the image captured closely resembles the image played from the database. While the expert observer will note that the moon moves about on the horizon throughout the year, it is appreciated that adjustments to viewpoint 
Regarding claim 16, Ellenby and Liao teaches the device according to claim 10.
Ellenby does not teach wherein the processing module is configured to perform image semantic 41identification on a focus area of the preview image; and identify the image capturing scene of the preview image by calling the machine learning model when a result of the image semantic identification is that the focus area is of a point light source type.
Liao teaches wherein the processing module is configured to perform image semantic 41identification on a focus area of the preview image; and identify the image capturing scene of the preview image by calling the machine learning model when a result of the image semantic identification is that the focus area is of a point light source type (para 0045-47 “Step S204, identifying a scene type of the target scene from the preview frame image; [0046] For example, the scene type of the target scene may be a square, a building, a portrait, a pet, a still life, etc.; of course, other scene types or scene types divided from other angles may be included, for example, according to lighting conditions, the scene type may also be divided into Daytime outdoors, daytime indoors, night outdoors, night indoors, etc. It can be understood that the more the divided scene types, the more accurate the recognized scene type, and the higher the matching degree between the subsequent scene and the camera. [0047] The scene type of the above target scene can be obtained by a pre-trained scene recognition model; the scene recognition model can be implemented by a neural network, or can be implemented by other artificial intelligence or machine learning methods. The above scene recognition model can be trained by a large number of image samples labeled with scene types. In actual implementation, the preview frame image is input to the scene recognition model, and the model can output the recognition result, and the scene type of the target scene is obtained from the recognition result.”).

Regarding claim 18, Ellenby teaches the device according to claim 10.
Ellenby does not teach wherein the machine learning model is obtained based on training sample images in a training set with an error back propagation algorithm, and the training set comprises a positive sample image set and a negative sample image set; the positive sample image set comprises moon images and artificial moon images shot by the test terminal; the negative sample image set comprises non-moon images; the artificial moon image is an image obtained by synthesizing a night sky image and a moon region image, and the moon region image is obtained from performing image matting on the moon image shot by the test terminal; and the non-moon images comprise streetlight images.
Liao does teach wherein the machine learning model is obtained based on training sample images in a training set with an error back propagation algorithm, and the training set comprises a 
The limitation of claim 19 has been addressed above.
Claims 2, 3, 4, 11, 12, and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Ellenby et al. (US 2013 /0188061) and Liao (CN 109218619), in further view of Marti (US 2010/0134641).
	Regarding claim 2, Ellenby and Liao teaches the method according to claim 1 and wherein the activating a moon image capturing mode in the image capturing program when the image capturing scene belongs to a moon image capturing scene. 
	Ellenby does not teach when a level of the digital zoom is greater than a preset level.
	Marti does teach when a level of the digital zoom is greater than a preset level (para 0029, “The same scene shown in a subimage 308 taken after zooming on to the center of cell B1 and focusing on only the scene shown in the cell, more detail is visible because of the higher resolution. In this example, there is a bird on the roof of the house that can now be seen in subimage 308 that could not be seen in FIG. 2.”; Here Marti is teaching the function of activating a photo taking mode once the user selects a zoom level that is greater than the normal zoom level.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Marti’s teachings with Ellenby’s invention because the teaching of activating a photo taking mode after zooming in greater than the preset zoom level is proven in the art by Marti to have success and is advantageous to be included because it allows for the 
	Regarding claim 3, Marti teaches the method according to claim 2, wherein the activating the moon image capturing mode in the image capturing program when the level of the digital zoom is greater than the preset level and the image capturing scene belongs to the moon image capturing scene comprises: displaying an activation control of the moon image capturing mode on the image capturing preview interface when the level of the digital zoom is greater than the preset level and the image capturing scene belongs to the moon image capturing scene; and 37activating the moon image capturing mode in the image capturing program upon receiving a trigger signal on the activation control (para 0033 “Once the user is satisfied with the scene displayed and the camera settings, she presses the shutter release button. One of the settings or features selected by the user is that the camera create a high resolution photo of the scene being shot. This may be a menu item selected by the user or may be selected using a physical switch or button on the camera. At step 602 the camera software receives data on the image that was captured by the imager.”).
	Regarding claim 4, Marti teaches the method according to claim 3.
	Marti does not teach wherein the activation control of the moon image capturing mode is a switching control of the moon image capturing mode and a night image capturing mode.
	Liao teaches wherein the activation control of the moon image capturing mode is a switching control of the moon image capturing mode and a night image capturing mode (para 0045-46 “Step S204, identifying a scene type of the target scene from the preview frame image;
[0046] For example, the scene type of the target scene may be a square, a building, a portrait, a pet, a still life, etc.; of course, other scene types or scene types divided from other angles may be included, for example, according to lighting conditions, the scene type may also be divided into Daytime outdoors, 
	Regarding claim 11, Ellenby and Liao teaches the device according to claim 10, wherein the image capturing module is configured to activate the moon image capturing mode in the image capturing program and the image capturing scene belongs to the moon image capturing scene.
	Ellenby does not teach when a level of a digital zoom is greater than a preset level.
	Marti does teach when a level of a digital zoom is greater than a preset level (para 0029, “The same scene shown in a subimage 308 taken after zooming on to the center of cell B1 and focusing on only the scene shown in the cell, more detail is visible because of the higher resolution. In this example, there is a bird on the roof of the house that can now be seen in subimage 308 that could not be seen in FIG. 2.”; Here Marti is teaching the function of activating a photo taking mode once the user selects a zoom level that is greater than the normal zoom level.). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Marti’s teachings with Ellenby’s invention because the teaching of activating a photo taking mode after zooming in greater than the preset zoom level is proven in the art by Marti to have success and is advantageous to be included because it allows for the capture of higher resolution pictures (para 0007 “The image zooms into a maximum or higher zoom level before capturing each of the subimages. Each of the higher resolution subimages are stitched or combined together to create a high-resolution final image.”).
	Regarding claim 12, Marti teaches the device according to claim 11, wherein 40the image capturing module is configured to display an activation control of the moon image capturing mode on the image capturing preview interface when the level of the digital zoom is greater than the preset level and the image capturing scene belongs to the moon image capturing scene; and activate the moon 
	Regarding claim 13, Marti teaches the device according to 12.
	Marti does not teach wherein the activation control of the moon image capturing mode is a switching control of the moon image capturing mode and a night image capturing mode.
	Liao teaches wherein the activation control of the moon image capturing mode is a switching control of the moon image capturing mode and a night image capturing mode (para 0045-46 “Step S204, identifying a scene type of the target scene from the preview frame image;
[0046] For example, the scene type of the target scene may be a square, a building, a portrait, a pet, a still life, etc.; of course, other scene types or scene types divided from other angles may be included, for example, according to lighting conditions, the scene type may also be divided into Daytime outdoors, daytime indoors, night outdoors, night indoors, etc. It can be understood that the more the divided scene types, the more accurate the recognized scene type, and the higher the matching degree between the subsequent scene and the camera.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P KELLOGG whose telephone number is (571)272-6471.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS P KELLOGG/               Examiner, Art Unit 2664                                                                                                                                                                                         /NANCY BITAR/Primary Examiner, Art Unit 2664